Case 1:20-cv-22485-MGC Document 53 Entered on FLSD Docket 02/23/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       Case No. 20-22485-Civ-COOKE/GOODMAN

  STEVEN J. TYMAN, individually and on
  behalf of all others similarly situated,

         Plaintiff,

  vs.

  FORD MOTOR COMPANY,
  a Delaware corporation, et al.,

        Defendants.
  _____________________________________/
    ORDER ADOPTING AND APPROVING REPORT AND RECOMMENDATION
         THIS MATTER is before the Court upon the Report and Recommendation (the
  “R&R”) of the Honorable Jonathan Goodman, U.S. Magistrate Judge. ECF No. 50.
         Defendant Ford Motor Company (“Ford”) filed its Motion to Compel Arbitration (the
  “Motion”) on August 14, 2020. ECF No. 25. Plaintiff Steven J. Tyman (“Tyman”) filed an
  opposition in response to the Motion on August 28, 2020. ECF No. 29. Ford filed its reply
  brief in support of the Motion on September 9, 2020. ECF No. 35. The undersigned referred
  the Motion to Judge Goodman for a report and recommendation on December 11, 2020.
  Judge Goodman issued the R&R on January 2021. ECF No. 48. Tyman filed his Objections
  to the R&R on February 3, 2021.
         In his R&R, Judge Goodman recommends that Ford’s Motion be granted and this
  matter be sent to arbitration. I have reviewed Ford’s Motion, Judge Goodman’s R&R,
  Tyman’s objections thereto, the record, and the relevant legal authorities. Having done so, I
  find Judge Goodman’s R&R to be clear, cogent, and compelling. Accordingly, Judge
  Goodman’s R&R (ECF No. 50) is APPROVED and ADOPTED as the Order of this Court.
  It is, therefore, ORDERED and ADJUDGED as follows:
         1. Defendant Ford Motor Company’s Motion to Compel Arbitration (ECF No. 25)
             is GRANTED.
         2. Plaintiff Steven Tyman and Defendant Ford Motor Company are directed to
Case 1:20-cv-22485-MGC Document 53 Entered on FLSD Docket 02/23/2021 Page 2 of 2




             arbitrate this matter in accordance with the terms of the Retail Lease Order and
             the Florida Motor Vehicle Lease Agreement.
          3. The Clerk of Courts is directed to STAY this case pending completion of the
             arbitration.
          4. The Clerk of Courts is also directed to CLOSE this case for administrative
             purposes only, and without prejudice to the Parties to move to re-open the case
             once the arbitration has been completed.
          5. All pending motions not otherwise ruled upon herein are DENIED as moot.
          DONE and ORDERED in Chambers at Miami, Florida this 23rd day of February
  2021.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of Record
